Schaeffer, P. J.,
Defendant has appealed from a summary conviction upon the charge of violating the provisions of section 3 of the Act of July 19, 1935, P. L. 1356, 76 PS §344. Upon hearing it conclusively appeared that defendant was transporting coal by truck, that the coal was of several sizes and was contained in five separate bins or compartments upon the truck and that he had a weight certificate which gave only the gross weight of the loaded vehicle and the net weight of the load. Now the Act of 1935, supra, declares it to be unlawful for any person, upon the sale of solid fuel, to “deliver, or cause to be delivered, or to be started *163out for delivery, any solid fuel, without each lot, in each separate compartment of any vehicle . . . being accompanied by a weight certificate, issued by a licensed weigh-master, on which shall be distinctly expressed: (a) In pounds, the weight, kind, and size of the solid fuel”.
As the coal was contained in five compartments and as there was but one weight certificate and as that certificate in no way set forth the weight of coal in the several compartments, it follows that defendant, in having started out to deliver such coal to the purchaser, had violated the provisions of the statute.
We need not decide in this case whether the act required defendant to have five separate certificates or whether his possession of one certificate setting forth the weight of the contents of the five separate bins would suffice. Defendant had neither the one nor the other, and,' therefore, must be adjudged guilty.
And now, to wit, October 3, 1938, defendant, Felix Marehel, is adjudged guilty of a violation of section 3 of the Act of July 19, 1935, P. L. 1356, as charged.